CAMPBELL, Judge.
The only question presented by this appeal is whether or not it was error not to appoint an attorney at the taxpayer’s expense for the defendant. The trial court found that the defendant was not an indigent, and the evidence adduced at the trial was adequate and sufficient to support this finding. This twenty-one-year-old married man was' working everyday, making $90.00 a week, buying an automobile, out on a cash bond, had more than four months from the time of his arrest to procure an attorney and prepare his case for trial. Despite all of this, he did nothing until the actual day of trial. Even then, the court leaned over backwards in order to assist the defendant and gave him time to get an attorney. He did not do so, and the court then gave the defendant every opportunity to state his side of the case. The record is replete with showing the defendant as being slow in looking after his legal matters and very negligent in this regard. We do not think there is any constitutional guarantee that will prevent a defendant from being negligent in looking after his criminal court cases. We find nothing in this record which indicates a violation of any of the defendant’s constitutional rights.
The trial court went out of its way in an effort to be helpful, understanding and protective of the defendant. We find the defendant’s trial to be free of prejudicial error.
Affirmed.
Judges Vaughn and Hedrick concur.